Felton, C. J.,
dissenting. I think the judgment should be affirmed. The general rule that a holder of an unforeclosed mortgage or similar security cannot in a court of law claim money which is in court for distribution should not apply in this case. The reason for the rule is that the law ordinarily requires a lien on the money derived from the sale of property which can exist only in the form of an execution. The bank in this case had an execution in the hands of the sheriff. It brought the money into court. Since Code § 24-211 provides that equitable principles apply in the distribution of money in custodia legis in a law court, I can see no difference between allowing one execution holder to show by evidence outside of his execution that his lien is superior to another because the instrument on which it is based was recorded first, and in allowing another lienholder to show by extraneous evidence that his execution has top priority by reason of the fact that under the principle of subrogation he is subrogated to the rights of one holding the oldest lien or title, especially since subrogation is not strictly an equitable remedy. Jasper School Dist. v. Gormley, 184 Ga. 756 (193 S. E. 248). The only prayer in the bank’s intervention is for payment of the money to it and not for an application of the powers of a court of equity.